Citation Nr: 1729868	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for plantar fasciitis of the bilateral feet (plantar fasciitis).

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella with patellofemoral syndrome of the left knee (left knee disability).

3.   Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hand disorder, to include a left long finger disorder (left finger disorder).

4.   Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right hand disorder, to include a right long finger disorder (right finger disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.N.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2007 (38 U.S.C.A. § 1151 claims) and January 2010 (plantar fasciitis and left knee disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was remanded in March 2014 in order to afford the Veteran her requested Board hearing.  In August 2014, the Veteran and D.N. testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

The Board remanded the instant matters again in October 2014.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the issues decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Following the Board's October 2014 remand, the AOJ granted a 50 percent rating for bilateral plantar fasciitis, effective the date VA received her increased rating claim, in a June 2016 rating decision.  Despite the grant of this a higher evaluation, the Veteran has not been awarded the highest possible evaluation and she is presumed to be seeking the maximum possible evaluation.  Thus, as the Veteran has not indicated satisfaction with the award of the 50 percent rating, the issue remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).   

Notably, the issue of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability, was remanded in October 2014 along with the claims currently on appeal.  Following development conducted pursuant to the Board's remand, the AOJ granted service connection for right knee chondromalacia in a February 2016 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic file (formerly Virtual VA) associated with the Veteran's claims.  A review of the entirety of the record reveals that additional evidence was submitted by the Veteran after the issuance of the June 2016 supplemental statement of the case.  However, such documents are duplicative of evidence already of record and, thus, irrelevant.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a review of the merits of her claims at this time.

The claim for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a right long finger disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral plantar fasciitis has been assigned the maximum schedular rating for symptomatology that most nearly approximates pronounced flatfoot of the bilateral feet.

2.  For the entire appeal period, the Veteran's left knee disability has been manifested by objective evidence of painful motion, with extension limited to no more than zero degrees and flexion limited to no more than 110 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without subluxation or instability, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

3.  An additional disability of the left hand, to include a finger, did not result from VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  The criteria for a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5099-5024 (2016).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a left hand disorder, to include a left finger disorder, are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify with regard to the increased rating claims was satisfied by an October 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for compensation for a left hand disorder pursuant to 38 U.S.C.A. § 1151, VA's duty to notify was satisfied by a March 2012 letter, after which the Veteran's claim was readjudicated in July 2013, September 2013, December 2013, and June 2016 supplemental statements of the case.  See Id.; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Vocational Rehabilitation records have been obtained and considered.  In this regard, the Board notes that, while the AOJ attempted to obtain records from the Social Security Administration (SSA), such agency advised in February 2015 that they had no records pertinent to the Veteran.  She has not otherwise identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided with numerous VA examinations during the course of the appeal period to assess the nature and severity of her service-connected disabilities.  In December 2009, the Veteran expressed concern regarding the competence of the examiners performing the examinations and, in August 2013, she challenged the adequacy of a recent foot examination, stating that no physical examination had been performed.  The Board notes, however, that VA satisfies its duty to assist in when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Further, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).   

Moreover, the Board finds that the VA examinations are adequate to decide the issues on appeal as they are predicated on a review of the record, which includes the Veteran's statements; a review of her medical records; and physical examinations.  In this regard, and as further discussed below, the Board notes that the VA examiners offered opinions as to the nature and severity of the Veteran's foot and knee disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the opinions, including the June 2016 opinion regarding the Veteran's left finger disorder, offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further notes that neither the Veteran nor her representative has alleged that her foot or knee disorders have worsened in severity since the last VA examinations.  Rather, they argue that the evidence reveals that the Veteran's foot and knee disabilities are more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).   

With regard to the Veteran's foot and knee disabilities, the Board has also considered the United States Court of Appeals for Veterans Claims' (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that higher disability ratings are not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners.  The reports do not suggest that the findings on examination, in terms of ROM, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  The Veteran's current rating for her left knee disability is based solely on painful motion pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), and her ranges of motion do not otherwise approach a compensable level.  Moreover, both of the Veteran's feet and knees are service-connected, and, as such, it would be impossible to test against the "undamaged" joint for those disabilities.  In short, the Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination or opinions are necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected foot and knee disabilities was solicited, to include the type and frequency of the symptoms she experiences as a result of such disabilities, as well as the impact such have on her daily life and employment.  Also, information was solicited regarding the Veteran's VA treatment she alleges resulted in additional disability of the left long finger or hand as a result of negligent or improper treatment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in October 2014 for procurement of outstanding records and new examinations based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's March 2014 and October 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in March 2014, the matter was remanded in order to provide the Veteran with her requested Board hearing, which was subsequently conducted in August 2014.  Thereafter, in October 2014, the Board remanded the matter in order obtain updated VA treatment records dated since March 2012, including informed consent forms associated with November 2004, January 2005, and August 2005 surgeries, the Veteran's Vocational Rehabilitation folder, and SSA records.  Additionally, the Veteran was to be provided additional VA examinations to determine the nature and severity of her foot and knee disabilities, and whether she had any additional disability of the left hand or fingers as a result of treatment administered by VA.  Thereafter, VA treatment records dating through April 2015 (including the surgical informed consent forms) and the Veteran's Vocational Rehabilitation folder were associated with the record.  Additionally, as noted previously, in February 2015, SSA advised that they had no records pertaining to the Veteran.  Finally, the Veteran was afforded hand, knee, and foot examinations in October 2015, and in June 2016 an addendum opinion was provided as to whether the Veteran had any additional disability to the left hand or fingers as a result of treatment administered by VA.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2014 and October 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; see also Correia, supra.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton, supra.

The appeal period before the Board stems from the Veteran's claims for increased ratings for her bilateral foot and left knee disabilities, which was received by VA on May 5, 2009.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Notably, while the Veteran at one point during the appeal claimed that her increased rating claim for the left knee stemmed from an August 2007 rating decision that denied an increased rating for such disability, her June 2008 notice of disagreement with said rating decision clearly limited her appeal to the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for right and left hand/finger disorders and entitlement to service connection for a right knee disorder.  Consequently, the current appeal stems from her May 5, 2009, increased rating claim.

Plantar Fasciitis

The Veteran has been assigned a 50 percent rating for bilateral plantar fasciitis pursuant to DC 5276.  She contends that the current rating does not reflect the severity of her condition.  Specifically, she claims she has developed heel spurs secondary to her plantar fasciitis and that such disorders cause severe pain.

Plantar fasciitis is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; cf.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (holding that "when a condition is specifically listed in [VA's schedule for rating disabilities], it may not be rated by analogy."). 

DC 5276 provides ratings for acquired flatfoot.  As relevant to the instant appeal, such provides that pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

DC 5284, pertinent to "foot injuries, other," provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The relevant evidence of record includes VA treatment records, private treatment records from podiatrist H.R., lay statements from the Veteran (including those provided during the August 2014 Board hearing), and VA examinations performed in November 2009, August 2013, and October 2015.  Regarding her bilateral foot symptomatology, the Veteran endorsed pain and discomfort, especially when standing for long periods of time, and occasional swelling.  She also reported at the August 2014 hearing that she still has considerable pain in her feet, especially in the heel area.  In this regard, she stated "...in addition to the plantar fasciitis, I developed bone spurs....[T]he plantar fasciitis has been aggravated a lot more because of the bone spur...."

During the November 2009, August 2013, and October 2015 VA examinations, the Veteran endorsed severe bilateral foot pain that was exacerbated by physical activity; her pain was sometimes relieved by rest.  Her feet were treated with steroid injections, shoe orthotics, and pain medication.  On physical examination, there was no evidence of abnormal weight bearing and her gait was normal.  During the 2009 examination, the Veteran's left foot was tender to palpation, her right foot was not; during the 2015 examination, both feet were extremely tender to palpation.  Bilaterally there was no painful motion, weakness, edema, heat, redness, instability, atrophy, disturbed locomotion, abnormal Achilles tendons (weight bearing and non-weight bearing), pes planus, pes cavus, hammer toes, hallux valgus, or hallux rigidus.  X-rays obtained in conjunction with the 2009 examination revealed arthritic changes bilaterally and a calcaneal spur in the left foot.

Notably, the Veteran asserted in an August 2013 statement that the 2013 examiner failed to perform a physical examination.  In this regard, a VA examiner is presumed to have properly discharged her duties as a health professional in a review of the record, in interviewing the Veteran, and supporting her opinion with medical analysis applied to the significant facts of the case.  See Rizzo, supra (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  As the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met her burden to show the 2013 VA examination is inadequate.  Additionally, the Board notes that the findings during the 2013 examination are mirrored by the 2009 examination and the 2015 examination, which indicates that the examination was performed in the same fashion as the other two.

For the entire appeal period, the Veteran is in receipt of a 50 percent rating for her bilateral plantar fasciitis, which contemplates pronounced flatfoot of the bilateral feet and is the maximum rating permitted under DC 5276.  As such, the Board must consider whether a higher or separate rating is warranted under any other potentially applicable DC.  For the reasons discussed immediately below, the Board concludes that a higher or separate rating is not warranted.

As to the applicability of a higher rating under DC 5284, the highest available rating is a 30 percent rating for each foot for severe foot injuries, other.  Even were the Board to conclude that separate 30 percent ratings under DC 5284 were warranted, the separate 30 percent ratings combine to 50 percent and, as such, do not represent a higher rating for the Veteran's bilateral foot disabilities.  See 38 C.F.R. § 4.25.  As such, separate ratings under DC 5284 would not benefit the Veteran.  To the extent that the Note to DC 5284 indicates that actual loss of use of the foot would warrant a 40 percent rating, the Veteran continues to be able to use her feet and the August 2013 and October 2015 VA examiners specifically found that the Veteran would not be better served by amputation of either foot with prosthesis.  As such, the Veteran does not have the functional equivalent of loss of use of either foot.

The Board has considered the other foot DCs in 38 C.F.R. § 4.71a, to include DCs 5277-5283, but the lay and medical evidence of record demonstrates that the Veteran does not have the disabilities contemplated in these DCs or such manifestations are already contemplated, and thus compensated, in the current 50 percent rating assigned under DC 5276.  The Veteran has arthritis of the feet; however, a rating under DC 5003 based on arthritis would constitute impermissible pyramiding, as the rating would be based on pain on motion and use of the feet, which is the basis of the 50 percent rating assigned under DC 5276.  Similarly, with regard to the left heel spur noted in 2009, the sole symptom the Veteran has associated with this condition is pain and discomfort on walking, symptoms which are the basis of her currently assigned 50 percent rating.  Thus, to rate her heel spur under a separate DC would constitute impermissible pyramiding.  See Esteban, supra. 

Furthermore, as the Veteran is receiving the maximum rating contemplated for the feet based on symptomatology that includes pain resulting in limitation of motion, absent loss of use of the feet, the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Therefore, the Board finds no basis upon which to assign a rating greater than 50 percent for the Veteran's bilateral plantar fasciitis.

Left Knee Disability

The Veteran generally contends that a higher rating is warranted for her left knee disability.  In this regard, at the August 2014 Board hearing and elsewhere, she reported experiencing knee pain, excessive fatigue, and weakness, especially when climbing steps, walking, or kneeling, as well as a feeling of knee "crunching."  

The pertinent evidence of record consists of VA examinations conducted in April 2009, April 2012, August 2013, and October 2015, VA and private treatment records, and lay statements from the Veteran, including those made at the August 2014 Board hearing.

The Veteran's left knee disability is rated by analogy under DC 5024, for tenosynovitis.  Under this DC, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

DC 5261 provides for a noncompensable rating for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has also stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Turning to the evidence of record, during an April 2009 VA examination, the Veteran endorsed daily, burning pain that was partially relieved by rest, cold compresses, and pain medication.  She also reported stiffness, swelling, give way, lack of endurance, locking, and popping; she denied weakness, heat, redness, fatigability, and dislocation.  Regarding instability, she reported falling twice.  On physical examination, there was no evidence of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, genu recurvatum, or locking pain.  Crepitus was noted.  ROM testing revealed full flexion and extension of the left knee; the joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Stability testing of the left knee (including anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus) were all within normal limits.  X-rays revealed chondromalacia.

In a statement submitted in April 2009, the Veteran again noted falling twice due to her left knee - once in 2008 and once in 2007.

While receiving private treatment in November 2010, the Veteran endorsed knee pain with flexion, especially when using stairs.  She denied locking or give way.  Upon examination, Dr. D.C. noted the presence of crepitus and that the Veteran's knee was tender to palpation.  The collateral ligaments were nontender and stable, and stability testing was negative.  ROM revealed flexion to 135 and full extension.  Notably, it is unclear whether Dr. D.C. used a goniometer in rendering his range of motion measurement. 

A second VA examination was performed in April 2012.  ROM testing revealed full extension and flexion in the left knee without objective evidence of painful motion; there was no additional loss on repeat or functional loss noted.  Muscle strength testing and joint stability testing were normal and the Veteran denied tenderness to palpation.

Another VA examination was performed in August 2013 at which point the Veteran continued to endorse left knee pain, especially when going up or down stairs.  She was using a knee brace to assist with her pain.  ROM testing revealed left knee flexion to 115 degrees and full extension; flexion was limited to 110 degrees on repeat testing.  Less movement than normal and painful movement were noted.  Muscle strength testing and joint stability testing were normal and the Veteran denied tenderness to palpation.

Pursuant to the October 2014 remand, another VA examination was performed in October 2015.  At that time, the Veteran reporting left knee locking and flares of pain caused by walking; she also noted difficulty in performing tasks that required her to kneel, squat, or stand.  She reported the need to wear braces for stability and pain.  Regarding functional impairment, the Veteran endorsed difficulty with housework and physical activity over long periods.  ROM testing revealed full left knee extension and flexion with pain that did not result in functional loss or additional loss in movement on repeat testing; however, the examiner also found the examination was consistent with the Veteran's statements describing functional loss over time and during flares.  The examiner also noted objective evidence of tenderness to palpation, pain on weight bearing, and crepitus.  Muscle strength testing and joint stability testing were again normal.

	a.  Instability & Subluxation

During the course of the appeal, while the Veteran reported giving way and resulting falls as a result of her left knee disability, objective joint stability testing performed in connection with the 2009, 2012, 2013, and 2015 VA examinations was normal.  Furthermore, such failed to reveal the presence of subluxation.  In this regard, while the Veteran is competent to report her left knee symptomatology, she is not competent to diagnose instability or subluxation as such requires knowledge of the internal workings of the knee and cannot be diagnosed by observation.  Consequently, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability of the left knee.  Consequently, the Board finds that the Veteran is not entitled to a separate rating under DC 5257 for her left knee disability.

	b.  Arthritis, Pain, and Limitation of Motion

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent for her left knee disability at any point during the appeal period.  In this regard, a 20 percent rating is warranted where flexion is limited to 30 degrees.  In this case, the evidence demonstrates that the Veteran's flexion was limited to, at worst, 110 degrees in the left knee as demonstrated during the 2013 examination after repetitive use.  Even in consideration of pain, the Board finds that she is not entitled to a rating in excess of 10 percent under DC 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   However, as demonstrated during the 2009, 2012, and 2015 VA examinations, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, during the examinations, the Veteran described her flares as increased pain, a symptom compensated by the currently assigned rating.  The Board further notes that the 2015 examiner specifically reported pain, weakness, fatigability, or incoordination do not significantly limit the Veteran's functional ability with repeated use over time.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under DC 5261 pertinent to limitation of extension of the leg.  As indicated previously, DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  The evidence fails to show, however, that the Veteran's extension is limited to a compensable degree at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination or a result of repetitive motion and/or flare-ups.  

In this regard, the Veteran had left knee extension to zero degrees during the 2009, 2012, 2013, and 2015 VA examinations, as well as when she received private treatment in November 2010.  Moreover, while the Veteran had pain on motion, there is no indication that such resulted in additional functional loss, to include a loss of extension.  Additionally, the VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination, except during the 2013 examination, the findings of which were vastly different than the other three examinations performed during the appeal.  Ultimately, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under DC 5261 for left knee limitation of extension.  See DeLuca, supra; Mitchell, supra.

	c.  Other Knee Considerations

The Board has also considered whether the Veteran is entitled to any additional separate ratings for her left knee disability.  However, there is no evidence of meniscal symptomatology of the left knee.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under DCs 5258 or 5259, respectively, is not warranted.  The Board further notes that the Veteran's muscle strength was noted to be full during the entire appeal period and the 2013 and 2015 examiners specifically found there was no muscle atrophy.  Thus, DC 5314 is not for application.  Finally, the Board has considered the applicability of other potential diagnostic codes.  However, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively.

Other Rating Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that her plantar fasciitis and left knee symptomatology is more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding her symptomatology, she is not competent to provide an opinion regarding the nature or severity of her symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged her reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than her own reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected plantar fasciitis and left knee disability; however, the Board finds her symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected plantar fasciitis and left knee disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to her disabilities as well as the functional impairment resulting from symptoms related to such disability, which includes, difficulty with prolonged standing and stairs.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected disabilities, such is contemplated by the ratings assigned under the General Rating Formula.  Therefore, there are no additional symptoms of the Veteran's service-connected plantar fasciitis and left knee that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's plantar fasciitis and left knee disability.  Indeed, her knee disability requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current rating contemplates her functional loss, to include limited ROM, as a result of her knee symptomatology.  

Regarding the Veteran's use of orthotics and a knee brace, the Board has considered whether the  use of such devices warrants extra-schedular consideration.  First, the use of orthotics is specifically contemplated by the rating criteria for the feet.  While the use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating knee disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with her left knee disability, but finds that the use of such device does not create an exceptional disability picture such that the rating criteria is inadequate.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to her plantar fasciitis and/or her left knee disability.  To the contrary, the evidence of record suggests that the Veteran has maintained employment throughout large portions of the appeal and there has been no allegation that such employment was marginal (see April 2015 VA treatment record and March 2015 email from the Veteran, both regarding current employment).  During periods of unemployment, it appears the Veteran was receiving Vocational Rehabilitation benefits to pursue additional educational degrees for future employment.  Notably, in her September 2005 application for Vocational Rehabilitation benefits, she reported that the most debilitating conditions impacting her employment were fibromyalgia and hand pain, neither of which are service-connected.  Additionally, while the April 2009 (knee), November 2009 (feet), and October 2015 (knee) examiners opined that the Veteran's feet and knees could impact her employment because she would be prevented from certain physical activities and would need to change positions, none of them opined that said conditions prevented substantially gainful employment.  Furthermore, the April 2012 (knee), August 2013 (feet and knee), and October 2015 (feet) examiners all opined that the Veteran's service-connected plantar fasciitis and left knee disability did not impact her ability to work.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with her increased rating claims decided herein and, consequently, no further consideration of such is necessary at this time.

Ultimately, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's plantar fasciitis or a rating in excess of 10 percent for her left knee disability.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claims for increased ratings are denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

III.  38 U.S.C.A. § 1151 Claim

The Veteran contends that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hand disorder, to include a left finger disorder.  In this regard, she alleges that VA mistreated her left hand trigger finger by placing steroid injections into the wrong part of her hand and that the incorrect shot placement caused development of calcified collateral ligament in her left long finger.  She claims that, if the steroids were administered properly, she would not have needed to undergo two surgeries.  Additionally, she reports that, since her VA treatment and surgeries, she has had decreased grip strength in her left hand.

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 
§ 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  
Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records show that the Veteran was seen on several occasions related to left hand trigger finger conditions, apparently related to her work as a medical transcriptionist.  The records also reveal that the Veteran's left hand trigger finger treatment consisted of the placement of several steroid shots and eventually two surgeries performed in November 2004 and January 2005.

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA examination in October 2015 and an opinion was provided in June 2016.  The June 2016 examiner noted a review of the record, which includes the VA treatment records, internet articles submitted by the Veteran, and the Veteran's lay statements and hearing testimony.  The examiner was asked whether the Veteran incurred any additional disability to the left hand or fingers as a result of her VA treatment, to include as due to the lack of proper treatment, specifically, the treatment of steroid injections into the hand and the location of said injections.  The examiner provided the following assessment: 

The [V]eteran...developed [a] trigger finger that was treated with steroid injections aft[e]r failing rest and NSAIDs.  According to multiple medical sources, this is the appropriate treatment.  Steroids are the next line of treatment for trigger finger and this is per MAYO Clinic as well as multiple other medical sources.  The guideline is that a joint can be injected up to 3 times within 12 months without causing significant problems.  The dates show 4 injections total from [December 2002] to [November 29, 2004], well within the recommended guidelines for steroid joint injection.  After failing, steroids and therapy, such as in this case, surgery is generally recommended and this was done on November 29, 2004 when an A1 pulley release was performed on the left 3rd finger.  [The Veteran] developed post operative adhesions (scarring) and when the finger was operated on for tenolysis on January 25, 2005, plentiful tenosynovitis was noted and dissected.  Tenosynovitis can be caused by infection, overuse, arthritis, diabetes, et. al.  As [the V]eteran had no elevation of her white blood cells or fever, infection is unlikely and adhesions were thought most likely, and the area debrided.  Adhesions develop quickly if the individual will not start early range of motion exercises and can also occur without cause.  These adhesions were not the result of "too many injections" as the [V]eteran alleges.  In a review article on Complications of Joint Injections[,]...the primary complication was rupture of tendon, [and] fascial ruptures.  Adhesions were not cited as a complication of steroid injections in the review article nor in Up To[ ]Date, the latest medical research online service....The [V]eteran has a long standing and well documented neuropathy of the [bilateral upper extremities], non carpal tunnel origin, likely idiopathic which explains her neurologic symptoms.  I was unable to find any joint deformities as alleged on the images of her hands from 2004 to date.  [Degenerative joint disease] of both hands was noted, however, in multiple joints as well as in other larger joints of the body, indicating a genetic component.

In summary, this examiner could find no permanent disability that was incurred by the various finger procedures on the left hand.  The course of peripheral neuropathy is that of wax and wane.  Most if not all her hand symptoms can be explained by this condition that was present prior to her first surgery.  The number of injections was not excessive nor inappropriate treatment for trigger finger.  The adhesions were not the result of injections and are seen as a possible complication of any surgery and without negligence, error, poor skills, poor judgment or any other fault by the local VAMC or the medical staff who rendered the [V]eteran's care.

Ultimately, the examiner found that it was less likely than not that the Veteran's left hand or fingers sustained an additional disability or increase in severity as a result of VA care that was adequate and appropriate.  Indeed, the physician actually suggested that any symptomatology the Veteran is currently experiencing, including decreased grip strength, is related to her neuropathy that pre-existed the 2004 and 2005 surgeries.

The Board finds that compensation under 38 U.S.C.A. § 1151 for a left hand disorder, including a left finger disorder, is not warranted because the VA care provided to the Veteran did not result in an additional disability or an increase in severity of existing disorders.  

Initially, the Board accords great probative weight to the June 2016 opinion, which is the only competent etiology opinion of record, as it is predicated on a thorough review of the record, which includes medical records concerning the treatment in question and the Veteran's statements, in which her contentions are fully articulated.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received. Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  

While the Veteran has submitted internet articles regarding the use of steroid injections, no contrary medical opinions have been identified or submitted that are probative to the issue at hand.  Specifically, the record contains several web addresses and medical articles obtained from the internet including "Trigger Finger Treatment & Management[.]"  The article discusses the nature and practice of using steroid injections to treat trigger fingers.  The Veteran's handwritten annotations suggest that the VA clinicians who administered her injections, failed to follow the procedures outlined in the article. 

The Board acknowledges that the medical articles submitted by the Veteran explore the proper treatment of trigger fingers and the potential complications that can arise therefrom.  Furthermore, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran only provide general information as to the treatment of trigger fingers.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a relationship between the Veteran's left hand and finger symptomatology or the effectiveness of her VA care with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

The Board acknowledges the Veteran's sincerely held belief that the injections should have been administered in a different location on her hand and, if they had, she would not have developed decreased grip strength in her left hand.  While there is evidence that the Veteran has some medical knowledge based on her education and previous employment as a medical transcriptionist, the record does not demonstrate that she possesses clinical or diagnostic medical knowledge or skills in excess of the June 2016 VA examiner.  In this regard, the VA examiner was a nurse practitioner, who has greater training and skill in evaluating medical conditions and practices than the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Additionally, while the Veteran, as a lay person, may report on her observable symptoms and discomfort and the nature of the treatment she received, an assessment of the severity and proper treatment for her symptoms is a complex, medical matter requiring training and clinical experience that the Veteran does not possess.  Therefore, her own assessment of the severity of the symptoms, the need for alternative treatment, and the required course of treatment are not competent as such are complex medical questions and her statements in this regard are non-probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Therefore, the Board places greatest probative weight on the thorough analysis by the 2016 VA examiner.  The examiner considered the Veteran's contentions and accurately summarized the medical history.  The assessment of the symptoms and their severity is consistent with the available medical records.  The examiner explained that the standard of care was appropriate and the record does not contain any opinion from a medical professional indicating that VA care caused the Veteran to incur an additional disability or increased an existing disability as a result of improper care.  Indeed, there is no medical opinion to the contrary.

As the most probative evidence of record shows that the Veteran did not incur additional disabilities or an increase in the severity of existing disabilities as a result of proper and appropriate VA treatment, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A rating in excess of 50 percent for plantar fasciitis is denied.

A rating in excess of 10 percent for a left knee disability is denied.

Compensation under 38 U.S.C.A. § 1151 for a left hand disorder, to include a left long finger disorder, is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

In October 2014, the Board remanded the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a right hand disorder, to include a right long finger disorder, for procurement of a medical opinion as to whether she has any additional disability resulting from an August 2005 A1 pulley release of the right ring finger and whether any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or event not reasonably foreseeable.  The Veteran was afforded a VA examination in October 2015 and an addendum opinion was obtained in June 2016.  Unfortunately, the June 2016 opinion did not address the Veteran's theory of entitlement for her right long finger disorder.  Accordingly, the Board finds that an addendum opinion is necessary for appellate review.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who provided the June 2016 opinion regarding the Veteran's left finger and hand disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
Upon a review of the record, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right long finger numbness or other disorder of the right hand or fingers was caused by or aggravated by VA medical care?  In other words, please determine whether the Veteran has any additional disability or disabilities, to include numbness of the right long finger, as a result of the treatment administered by VA, and if so, please detail the nature of such disability or disabilities.  If you find that the Veteran has such additional disability, please proceed to the following questions.

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities in the right hand or right long finger is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment?   In reaching this conclusion, please address the Veteran's contentions that she developed numbness in the tip of her right long finger as a result of the improper use of anesthesia in surgery performed on her right ring finger.

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities in the right hand or right long finger is due to an event not reasonably foreseeable?  A "not reasonably foreseeable" event is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise.

A complete rationale should be given for each opinion expressed.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


